The motion court properly found defendant-appellant estopped from denying its status as employer of the codefen*301dant "bouncers” at the Limelight Club, since it misled plaintiffs and never revealed the identity of the owner during a court-ordered pre-action deposition held on the eve of the expiration of the Statute of Limitations. Plaintiffs accepted and relied upon such express and implied admissions (see, BWA Corp. v Alltrans Express U.S.A., 112 AD2d 850, 853). Summary judgment was also properly denied based upon the existence of questions of fact with respect to the identity of the individual defendants’ employer and the nature of the various corporate relationships among appellant, the Limelight Club and the other corporations presented at various times as the owner of the club. Knowledge of material facts pertaining to whether the corporate veil should be pierced lies peculiarly with defendant-appellant and requires further disclosure (see, Arroyo v Fourteen Estusia Corp., 186 AD2d 476). Concur—Sullivan, J. P., Milonas, Ross, Tom and Mazzarelli, JJ.